Henry, J.
The questions presented for determination by this record are identical with those involved in the case of Ex parte Babe Snyder, 64 Mo. 59. That was, as this is, a criminal cause, and the pai’ty who was serving out a term in the penitentiary under a sentence of the court, instituted proceedings in order to get relief, directly questioning the existence of the court. We held that, as there never was such a court established in Cass county, there could not be a judge of such court either de jure or de facto. The doctrine held by the court in the Snyder case is decisive of this, and the judgment of the criminal court quashing the indictment is affirmed.
All concur.
Affirmed.